IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                   December 2, 2008
                                     No. 08-50776
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


PATRICK M. NICKERSON
                                                                       Plaintiff-Appellant
v.

GROENDYKE TRANSPORT, INC.; GREAT
WEST CASUALTY CO.
                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                                  (3:08-CV-47)

Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Patrick M. Nickerson, proceeding pro se on appeal

as he did in the district court, seeks reversal of the district court’s judgment

dismissing Nickerson’s action with prejudice. Our review of the entire record

on appeal, including the district court’s Memorandum Opinion and Order of

April 15, 2008, convinces us that the patient and detailed analysis and



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
explanation contained in the district court’s opinion totally and correctly

support its judgment. For essentially the same reasons thus set forth by the

district court, we affirm the dismissal of Nickerson’s lawsuit with prejudice.

AFFIRMED.




                                       2